MEMORANDUM**
Charles McManama appeals pro se the district court’s judgment dismissing, under 28 U.S.C. § 1915(e)(2)(B)(ii), his 42 U.S.C. § 1983 action alleging that two district court judges violated his due process rights by revoking his in forma pauperis status upon a finding that McManama had filed his two prior actions in bad faith. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissal for failure to state a claim. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We affirm.
*672The district court did not abuse its discretion in dismissing McManama’s action for injunctive relief because defendants are judicially immune. See Moore v. Brewster, 96 F.3d 1240, 1243-44 (9th Cir.1996) (holding that the judicial immunity available to federal officers extends to section 1983 actions for declaratory and injunctive relief).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.